

116 HR 7042 IH: Foster Youth and Driving Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7042IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Danny K. Davis of Illinois (for himself and Mr. Bacon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to expand foster parent training and authorize new appropriations to support the obtainment of a driver’s license.1.Short titleThis Act may be cited as the Foster Youth and Driving Act.2.Foster parent training related to preparing a child to driveSection 471(a)(24) of the Social Security Act (42 U.S.C. 671(a)(24)) is amended—(1)by striking and knowledge and skills and inserting knowledge and skills; and(2)by inserting before the semicolon at the end the following: and, when appropriate to the age or other circumstance of the child, knowledge and skills related to preparing the child to drive, including assuring opportunity for practice driving hours and assistance in obtaining a driver’s license and automotive insurance and in applying as needed for driving and transportation assistance as described in section 477(k).3.Requirement to include a plan for driving preparation in case planSection 475(1) of the Social Security Act (42 U.S.C. 675(1)) is amended—(1)in subparagraph (G)(ii), by moving subclause (II) 2 ems to the right; and(2)by adding at the end the following:(H)A plan for assuring that the child, when appropriate to the age or other circumstance of the child, receives assistance, knowledge, and skills related to preparing to drive, including opportunity for practice driving hours and assistance in obtaining a driver’s license and automotive insurance and in applying as needed for driving and transportation assistance as described in section 477(k)..4.Driving and transportation assistance program(a)PurposeSection 477(a) of the Social Security Act (42 U.S.C. 677(a)) is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(8)to provide driving and transportation assistance to children in foster care and certain former foster care recipients who have attained the appropriate age and circumstances to begin receiving such assistance..(b)Driving and transportation assistanceSection 477 of the Social Security Act (42 U.S.C. 677) is amended by adding at the end the following:(k)Funds for driving and transportation assistance(1)In generalThe following conditions shall apply to a State driving and transportation assistance program under this section:(A)Assistance under the program shall be available to youth who have experienced foster care at age 14 or older, as described in subsection (a)(1).(B)The State may allow youths participating in the assistance program on the date they attain 21 years of age to remain eligible until they attain 26 years of age, as long as the State is satisfied that they are working or enrolled in a postsecondary education or other employment training program and are making satisfactory progress toward completion of that program.(C)The assistance provided for an individual under this section—(i)may include vehicle insurance costs, driver’s education class and testing fees, practice lessons, practice hours, license fees, roadside assistance, deductible assistance, assistance in purchasing an automobile, and any other costs related to obtaining a driver’s license and driving legally in the State; and(ii)shall not exceed the lesser of $4,000 per year or the total cost of the items described in clause (i).(D)The State shall ensure that, in the case of a youth in foster care under the age of 18 participating in the assistance program, the youth’s foster parent (if any) may authorize another adult to provide any authorization required by the State to be provided by a parent or guardian in order for such a youth to obtain a driver’s license or permit or take driving lessons.(E)The State shall work to remove barriers to obtaining a driver’s license and appropriate insurance for youth under the age of 18, such as addressing liability and insurance laws to allow minor youth to more easily obtain a license.(F)The amount of assistance under this section shall be disregarded for purposes of determining the recipient’s eligibility for, or the amount of, any other Federal or federally supported assistance, except that the State agency shall take appropriate steps to prevent duplication of benefits under this and other Federal or federally supported programs.(G)The State shall coordinate the program with other appropriate programs, including those described under subsection (b)(3)(F), to support current and former youth in their transition to adulthood.(H)The State shall work to streamline processes for communicating program eligibility and shall conduct public awareness efforts to ensure that foster youth are aware of the assistance available under the program.(I)The State agrees to submit such annual data to the Secretary as the Secretary may require, including data specifying the number of individuals, of those in foster care or formerly in foster care who have attained from 15 to 26 years of age, who (as appropriate to the age and other circumstances of the individual)—(i)are eligible for a driver’s license;(ii)have completed a driver’s education course;(iii)have completed driver’s training hours;(iv)have obtained a learner’s permit;(v)have obtained a driver’s license;(vi)own a vehicle or otherwise have access to a vehicle to drive; and(vii)have automotive liability insurance.(2)ReportThe Secretary shall annually submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate on the State driving and transportation assistance program under this subsection, and shall make such report publicly available. Such report shall include a compilation of the State data submitted to the Secretary under paragraph (1)(I)..(c)CertificationSection 477(b)(3) of the Social Security Act (42 U.S.C. 677(b)(3)) is amended by adding at the end the following:(L)A certification by the chief executive officer of the State that the State driving and transportation assistance program under this section is in compliance with the conditions specified in subsection (k)(1), including a statement describing methods the State will use—(i)to ensure that the total amount of driving and transportation assistance to a youth under this section and under other Federal and federally supported programs does not exceed the limitation specified in subsection (k)(1)(C)(ii); and(ii)to avoid duplication of benefits under this and any other Federal or federally assisted benefit program..(d)Increased authorization of appropriationsSection 477(h) of the Social Security Act (42 U.S.C. 677(h)) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(3)an additional $36,000,000, which are authorized to be available for payments to States for driving and transportation assistance in accordance with subsection (k)(1)..(e)Allotments to StatesSection 477(c) of the Social Security Act (42 U.S.C. 677(c)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Driving and transportation assistance allotment(A)In generalFrom the amount, if any, appropriated pursuant to subsection (h)(3) for a fiscal year and remaining after the reservation described in subparagraph (B), the Secretary may allot to each State with an application approved under subsection (b) for the fiscal year an amount equal to the State foster care ratio multiplied by the amount so specified.(B)Reservations for Indian tribes and tribal organizationsThe Secretary shall reserve up to 3 percent of the amount appropriated each year pursuant to subsection (h)(3) for payments to Indian tribes and tribal organizations to be used in accordance with subsection (k)..(f)Discretionary grantsSection 474 of the Social Security Act (42 U.S.C. 674) is amended—(1)in subsection (e)(1), by striking section 477(a)(6) and inserting section 477(a)(5); (2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and(3)by inserting after subsection (e) the following:(f)Discretionary grants for driving and transportation assistanceFrom amounts appropriated pursuant to section 477(h)(3), the Secretary may make a grant to a State with a plan approved under this part, for a calendar quarter, in an amount equal to the lesser of—(1)80 percent of the amounts expended by the State during the quarter to carry out programs for the purposes described in section 477(a)(8); or(2)the amount, if any, allotted to the State under section 477(c)(4)(A) for the fiscal year in which the quarter occurs, reduced by the total of the amounts payable to the State under this subsection for such purposes for all prior quarters in the fiscal year..(g)Payments to Indian tribal organizationsSection 477 of the Social Security Act (42 U.S.C. 677), as amended by subsection (b), is further amended by adding at the end the following:(l)Payments to Indian tribes and tribal organizations for driving and transportation assistance programs(1)In generalAn Indian tribe or tribal organization (as such terms are defined for purposes of section 428(c)) which has a plan for child welfare services approved under subpart 1 of part B of this title and which operates a foster care program may apply for an allotment out of any amounts reserved for a fiscal year under subsection (c)(4)(B) to carry out programs for the purposes described in subsection (a)(8).(2)ApplicationAn Indian tribe or tribal organization desiring an allotment under paragraph (1) of this subsection shall submit an application to the Secretary to directly receive such allotment that includes a plan which—(A)satisfies such requirements of subsections (b)(3) and (k) as the Secretary determines are appropriate in consultation with the tribe or tribal organization;(B)contains a description of the Indian tribe or tribal organization's consultation process regarding the programs to be carried out under the plan with each State in which the Indian tribe or tribal organization is located; and(C)contains an explanation of the results of such consultation, particularly with respect to—(i)determining the eligibility for driving and transportation assistance benefits and services of Indian children to be served under the programs to be carried out under the plan; and(ii)the process for consulting with the State in order to ensure the continuity of such benefits and services for such children who will transition from receiving such benefits and services under programs carried out under a State plan under subsection (b)(2) to receiving such benefits and services under programs carried out under a plan under this subsection.(3)PaymentsThe Secretary shall pay an Indian tribe or tribal organization with an application approved under this subsection from the allotment determined for the Indian tribe or tribal organization under paragraph (4) in the same manner as is provided in section 474(f) with respect to a State, or in such other manner as is determined appropriate by the Secretary, except that in no case shall an Indian tribe or tribal organization receive a lesser proportion of such funds than a State is authorized to receive under such section.(4)AllotmentFrom the total amount reserved for a fiscal year under subsection (c)(4)(B), the Secretary shall allot to the Indian tribes or tribal organizations with an application approved under this subsection for that fiscal year an amount based on each Indian tribe or tribal organization’s share of the total tribal child population among all such tribes and tribal organizations with an application so approved.(5)Data and evaluationThe Secretary shall consult with tribes and tribal organizations to determine the tribally relevant data needed to understand how the driving and transportation assistance program helps tribal youth and if any policies would improve tribal youth access to drivers’ licenses and, to the extent practicable, the number and demographic data of tribal youth served. (6)Matching requirementIn determining the amounts expended by an Indian tribe or tribal organization for purposes of section 474(f)(1), the Secretary may take into account in-kind expenditures of the Indian tribe or tribal organization..(h)Technical assistanceSection 477(g)(2) of the Social Security Act (42 U.S.C. 677(g)(2)) is amended—(1)by striking the amount specified in subsection (h) and inserting each of the amounts specified in paragraphs (1) and (2) of subsection (h), and up to 5 percent of the amount specified in paragraph (3) of such subsection,; and(2)by adding at the end the following: With respect to such reservations of amounts specified in paragraph (3) of subsection (h), the Secretary—(A)shall consider a higher reservation of funds for initial fiscal years to the extent necessary to support States in establishing a new program in each State; and(B)shall not consider an entity an appropriate entity unless the entity has demonstrated the capacity to successfully administer a State-mandated program to provide driver’s licenses to youth under the age of 18 who are in State foster care and to increase the number of such foster youth who obtain a driver’s license..